Case 2:19-cv-01916-JS-GRB Document 1 Filed 04/03/19 Page 1 of 24 PageID #: 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


KRISTIN MACKENZIE on behalf of herself and all              Case No.
others similarly situated,

                              Plaintiff,

       - against –

NATIONAL GRID USA SERVICE COMPANY, INC.,                    JURY TRIAL DEMANDED

                              Defendant.


                               CLASS ACTION COMPLAINT

       Plaintiff Kristin MacKenzie, by and through her counsel, on behalf of herself and the

Classes defined herein, pleads this Class Action Complaint based upon personal knowledge as to

Plaintiff’s own acts, and upon information and belief as to all other matters based upon the

investigations conducted by and through Plaintiff’s attorneys, against Defendant National Grid

USA Service Company, Inc. and its affiliates operating in the United States.

                                 NATURE OF THE ACTION

       1.      Plaintiff brings this action on behalf of herself and Classes of persons who

received calls to their cellular telephone numbers without their prior express consent within the

meaning of the Telephone Consumer Protection Act, 47 U.S.C. §227 et seq., and the Federal

Communication Commission rules promulgated thereunder, 47 C.F.R. §64.1200 (hereinafter

referred to as the “TCPA”). Defendant and its agent debt collectors and other agents used

automated telephone dialing systems and/or automated or prerecorded voice to call Class

members’ cellular telephone numbers. That conduct violates the TCPA.

       2.      Defendant is directly liable under the TCPA for all calls made by it for violations


                                                 1
Case 2:19-cv-01916-JS-GRB Document 1 Filed 04/03/19 Page 2 of 24 PageID #: 2



of 15 U.S.C. §227(a) and applicable regulations made in this action.

       3.      Defendant is also vicariously and/or jointly liable under the TCPA for all calls

made on its behalf for violations of 15 U.S.C. §227(a) and applicable regulations made in this

action, including calls made by debt collectors and third parties who served as Defendant’s

express or implied agents and/or whose conduct was ratified by Defendant.

       4.      The following debt collectors served as Defendant’s agents pursuant to form

contracts during the Class Periods for the TCPA claims alleged herein: 1) NCO Financial

Systems, Inc.; 2) Mercantile Adjustment Bureau, LLC; 3) Allied Account Services; 4) Credit

Protection Association, L.P.; 5) Rochester Credit Center, Inc. d/b/a The Credit Bureau / NACM

New York; 6) Collecto, Inc. d/b/a EOS CCA; 7) I.C. System, Inc.; 8) NRA Group a/k/a

National Recovery Agency, Inc.; 9) Penn Credit Corporation; 10) RUI a/k/a Recovery’s

Unlimited East, Inc.; 11) Solomon and Solomon, P.C.; 12) Associated Credit Services, Inc; 13)

Stevens Business Service, Inc.; and 14) Transworld Systems, Inc.

       5.      Defendant directed its debt collectors and other agents to make “outbound

call[s]” to obtain monetary payments from call recipients. “Outbound call messaging is

outsourced and performed by third parties under contract with [the] Companies [i.e. National

Grid Companies].” See Jenkins v. National Grid, No. 15-cv-1219, Dkt. 214, ¶ 10.

       6.      Plaintiff and members of the National Grid Direct-Dialed Class and National

Grid Agent-Dialed Class was injured as a direct and proximate result of Defendant’s and its

agents’ TCPA violations.

       7.      Plaintiff brings this action for injunctive relief and statutory damages resulting

from Defendant’s illegal actions and to permanently enjoin Defendant’s violations of the TCPA.

       8.      Because Defendant’s unlawful acts were and are knowing and willful, Plaintiff


                                                 2
Case 2:19-cv-01916-JS-GRB Document 1 Filed 04/03/19 Page 3 of 24 PageID #: 3



and the Classes are entitled to additional remedies and damages under the TCPA.

                                          THE PARTIES

        9.       Plaintiff Kristin MacKenzie is a resident of Quincy, Massachusetts.

        10.      Defendant National Grid USA Service Company, Inc. is organized under the

laws of Massachusetts.

        11.      Defendant is authorized with the New York Secretary of State to do business in

New York and maintains offices in New York.

        12.      Upon information and belief, Defendant employs thousands of employees who

work in offices located in New York.

        13.      Since at least as early as 2008, Defendant has had so-called “Service Contracts”

with its affiliated utilities.

        14.      The operative Service Agreement is dated November 5, 2012 and is attached

hereto as Exhibit 1.

        15.      Under the Service Agreement, Defendant agrees to perform a wide array of

services to its affiliated utilities in Massachusetts, New York, and Rhode Island. Some of these

services include accounting, auditing, corporate record keeping, customer services, credit and

collections, information systems, and procurement.

                            SUBJECT MATTER JURISDICTION

        16.      Plaintiff invokes the subject matter jurisdiction of this Court pursuant to 28

U.S.C. §1331, which confers original jurisdiction upon this Court for all civil actions arising

under the laws of the United States, and pursuant to 47 U.S.C. §227(b)(3)).

        17.      This matter in controversy exceeds $5,000,000.00, as each member of the

proposed Classes is entitled to up to $1,500.00 in statutory damages for each call that has


                                                   3
Case 2:19-cv-01916-JS-GRB Document 1 Filed 04/03/19 Page 4 of 24 PageID #: 4



violated the TCPA. Further, Plaintiff alleges Classes that will result in at least one Class

member belonging to a different state. Therefore, the elements of subject matter jurisdiction

pursuant to 28 U.S.C. §1332(d) and the Class Action Fairness Act (“CAFA”) are present.

                              PERSONAL JURISDICTION

       18.     This Court possesses specific personal jurisdiction over Defendant pursuant to

New York Civil Practice Law and Rules 302(a) and federal constitutional due process.

       19.     This Court possesses general personal jurisdiction over Defendant pursuant to

New York Civil Practice Law and Rules 301 and federal constitutional due process.

       20.     Defendant has sufficient minimum contacts with New York and this District,

purposefully availed itself of the privilege of doing business in New York and this District, and

possesses such a significant and continuous presence in New York and this District that it is

considered at home for the purposes of establishing personal jurisdiction.

       21.     Upon information and belief, Plaintiff’s injuries resulted in substantial part from

acts and omissions by Defendant’s personnel based in New York.

                                          VENUE

       22.     Venue is proper in this District under 28 U.S.C. §1391.

       23.     Venue is also proper because a related class case involving the same Defendant,

policies, practices, and dialing equipment has been pending in this Court since March 2015. See

Jenkins v. National Grid USA Service Company, Inc., No. 15-cv-1219, Dkt. 440. The Court is

familiar with the law and facts relating to Plaintiff’s claims.




                                                  4
Case 2:19-cv-01916-JS-GRB Document 1 Filed 04/03/19 Page 5 of 24 PageID #: 5



               THE TELEPHONE CONSUMER PROTECTION ACT

       24.     In 1991, Congress enacted the TCPA,1 in response to a growing number of

consumer complaints regarding certain telemarketing practices.

       25.     The TCPA regulates, among other things, the use of automated telephone

equipment, or “autodialers.” Specifically, the plain language of TCPA Section 227(b)(1)(A)(iii)

prohibits the use of autodialers to make any call to a wireless number in the absence of an

emergency or the prior express consent of the called party.2

       26.     According to findings by the FCC, the agency Congress vested with authority to

issue regulations implementing the TCPA, such calls are prohibited because, as Congress found,

automated or prerecorded telephone calls are a greater nuisance and invasion of privacy than

live solicitation calls, and such calls can be costly and inconvenient. The FCC also explicitly

recognized that wireless customers are charged for incoming calls whether they pay in advance

or after the minutes are used.3

       27.     On January 4, 2008, the FCC released a Declaratory Ruling wherein it confirmed

that autodialed and prerecorded message calls to a wireless number by a creditor (or on behalf

of a creditor) are permitted only if the calls are made with the “prior express consent” of the

called party.4 The FCC “emphasize[d] that prior express consent is deemed to be granted only


1
       Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, 105 Stat. 2394
(1991), codified at 47 U.S.C. §227). The TCPA amended Title II of the Communications Act
of 1934, 47 U.S.C. §201 et seq.
2
       47 U.S.C. § 227(b)(1)(A)(iii).
3
       Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991,
CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014 (2003).
4
       In the Matter of Rules and Regulations Implementing the Telephone Consumer
Protection Act of 1991 (“2008 FCC Declaratory Ruling”), 23 F.C.C.R. 559, 23 FCC Rcd. 559,
43 Communications Reg. (P&F) 877, 2008 WL 65485 (F.C.C.) (2008).



                                                 5
Case 2:19-cv-01916-JS-GRB Document 1 Filed 04/03/19 Page 6 of 24 PageID #: 6



if the wireless number was provided by the consumer to the creditor, and that such number was

provided during the transaction that resulted in the debt owed.”5

        28.     In the same 2008 Declaratory Ruling, the FCC emphasized that creditors and

their third party debt collectors may be held liable under the TCPA for debt collection calls: “A

creditor on whose behalf an autodialed or prerecorded message call is made to a wireless

number bears the responsibility for any violation of the Commission’s rules. Calls placed by a

third party collector on behalf of that creditor are treated as if the creditor itself placed the call. .

. . A third party collector may also be liable for a violation of the Commission’s rules.”

        29.     In a 2013 Declaratory Ruling, the FCC reiterated that creditors and sellers acting

as principals are vicariously and jointly liable for violations of the TCPA made by agents of the

creditor or seller, regardless of whether the agency is express or implied, and including when

agents are vested with apparent authority or when the creditor ratifies the agents’ illegal acts.6

The Dish Network ruling provides that, “vicarious seller liability under federal common law

agency principles is also available for violations of section 227(b).”7 It adds that “allowing the

seller to avoid potential liability by outsourcing its telemarketing activities to unsupervised third

parties would leave consumers in many cases without an effective remedy for telemarketing

intrusions.”8

        30.     This Court held that the Dish Network Ruling “makes clear that the 2008 FCC

Order illustrates vicarious liability” for a creditor who retains the agency services of a debt


5
       2008 FCC Declaratory Ruling, 23 F.C.C.R. at 564-65 (¶10).
6
       In re Joint Petition filed by Dish Network, LLC, (“Dish Network”), 28 F.C.C.R. 6574,
6593 ¶¶ 1, 24, 28, 33-48 (2013).
7
       Id. ¶ 33.
8
       Dish Network, ¶ 37.



                                                    6
Case 2:19-cv-01916-JS-GRB Document 1 Filed 04/03/19 Page 7 of 24 PageID #: 7



collector or other third party that violates the TCPA. Dkt. No. 152 at 21.

                                  STATEMENT OF FACTS

Defendant Is Responsible for All of National Grid’s Direct Outbound Collections Calls.

       31.      Defendant’s “credit and collections” department performs the following tasks for

its affiliated utilities in Massachusetts, New York, and Rhode Island:

                a.     Strategy development, policy ownership, process and procedure

       monitoring for business process that impact collections and revenue assurance.

                b.     Maintenance of systems that monitor, generate workflows and report on

       collections and revenue protection.

                c.     Reporting of collection and revenue assurance performance and

       forecasting future performance.

                d.     Management of the outsourced call center that handles all collection

       calls.

       32.      Defendant’s credit and collections department makes tens of millions of

outbound collections calls targeting consumers who received gas or electric service from

Defendant’s affiliated utilities in New York, Massachusetts, and Rhode Island. For example, in

2017 Defendant billed its affiliated utilities in Massachusetts, Rhode Island, and New York for

the cost of making over 25 million outbound collections calls, as demonstrated by the below

chart filed with the Rhode Island Department of Public Utilities.




                                                7
Case 2:19-cv-01916-JS-GRB Document 1 Filed 04/03/19 Page 8 of 24 PageID #: 8




        33.     The outbound calling statistics provided to the Rhode Island Department of

Public Utilities were prepared by ServCo employees David Hillery, Douglas Haynes, and

Jeffrey Virkler. Upon information and belief, all these employees work for Defendant in New

York.

        34.     Defendant also employs Jody Allison as the Vice President of Revenue Cycle

Management out of one of its New York offices. Ms. Allison’s role is to develop strategy and

processes for Defendant’s Billing and Collection organization. Ms. Allison has submitted

reports and given testimony concerning Defendant’s collections processes to state utility

regulators in Massachusetts, New York, and Rhode Island. According to testimony and

materials submitted by Ms. Allison to different state regulators, Defendant used the same third-

party vendor iQor to make outbound calls across different regions and made “auto-dialed”

collection calls.

        35.     Upon information and belief, Ms. Allison and other employees of Defendant

have day-to-day supervision of and decision-making authority over the collections strategies

and processes used by Defendant in connection with customers of Defendant’s affiliated

utilities, including the type of dialing equipment to use, whether to use pre-recorded messages,




                                                8
Case 2:19-cv-01916-JS-GRB Document 1 Filed 04/03/19 Page 9 of 24 PageID #: 9



and which phone numbers to call.

Defendant Retains and Controls Debt Collectors as Express and Implied Agents to Call
Class Members’ Cellular Telephones.

        36.     Defendant’s “credit and collections” department is also responsible for the

management of the final bill process to ensure maximum recovery, including oversight of debt

collectors who attempt to collect moneys allegedly owed on final bills.

        37.     Defendant is also responsible for procurement for its affiliates and the

administration of contracts with third-party vendors, including all contracts between debt

collectors and National Grid utilities. See Ex. 1, “List of Certain Services Provided by Service

Company” Attachment to Service Agreement, at p. 41 of 44.

        38.     Upon information and belief, Defendant required its debt collectors to sign its

form Collection Agency Account Collection Agreement when it procured third-party collectors

pursuant to the Service Agreement. An exemplar form agreement was submitted by Defendant

to the Rhode Island Department of Public Utilities in 2009, and is attached hereto as Exhibit 2.

Defendant drafted this form Collection Agency Account Collection Agreement and the attached

Scope of Work. The Collection Agency Account Collection Agreement is supplemented by

appendices, including an appendix styled Scope of Work that is prepared by National Grid.

        39.     The debt collectors selected by Defendant operate as Defendant’s express or

implied agents when working to collect payment on Defendant’s behalf. Defendant ratified and

continues to ratify the acts of its agent debt collectors.

        40.     Defendant’s senior executives have admitted that they are ultimately responsible

for ensuring that their debt collectors comply with Defendant’s form contracts and with the law

generally.    For example, according to a statement prepared by Defendant’s Senior Vice



                                                   9
Case 2:19-cv-01916-JS-GRB Document 1 Filed 04/03/19 Page 10 of 24 PageID #: 10



 President for Customer Interactions Management and submitted to the Rhode Island Public

 Utilities Commission in 2009: “the Company agrees that it is ultimately responsible for the

 actions of its outside collection agents in terms of interaction with customers. The Company

 sets standards for its outside collection agents and has the responsibility to ensure its agents are

 following the fair debt collections practices act. If the Company receives complaints from

 customers, the Company addresses these directly with the agency.” R.I.P.U.C. Docket No.

 4065, Responses to Commission Second Set of Data Requests, Request No. 2-53 (July 29,

 2009). When Defendant’s Senior Vice President prepared this statement, his primary business

 address was Defendant’s office in Brooklyn, New York.

        41.     The following debt collectors have served as Defendant’s agents during the Class

 Periods for the TCPA violations claimed in this Complaint: 1) NCO Financial Services, Inc.; 2)

 Mercantile Adjustment Bureau, LLC; 3) Allied Account Services; 4) Credit Protection

 Association, L.P.; 5) Rochester Credit Center, Inc. d/b/a The Credit Bureau / NACM New

 York; 6) Collecto, Inc. d/b/a EOS CCA; 7) I.C. System, Inc.; 8) NRA Group a/k/a National

 Recovery Agency, Inc.; 9) Penn Credit Corporation; 10) RUI a/k/a Recovery’s Unlimited East,

 Inc.; 11) Solomon and Solomon, P.C.; 12) Associated Credit Services, Inc.; 13) Stevens

 Business Service, Inc.; and 14) Transworld Systems, Inc.

        42.     As the entity responsible for administering contracts with third-party vendors and

 agents, Defendant is responsible for exercising all powers of its affiliates under The Collection

 Agency Account Collection Agreement and Scope of Work, including the power to provide

 interim instructions to its debt collectors directing their debt collection conduct. Those interim

 instructions included mandates by Defendant for the debt collectors to skip-trace Class members

 and to make repetitive telephone calls.


                                                  10
Case 2:19-cv-01916-JS-GRB Document 1 Filed 04/03/19 Page 11 of 24 PageID #: 11



        43.      The Collection Agency Account Collection Agreement and Scope of Work

 provide that:

                 a.     Defendant exclusively determines which utility accounts are placed with

        its debt collectors;

                 b.     Each debt collector must demonstrate that it can and will perform the

        debt collection services to Defendant’s “satisfaction.” Ex. 2, Collection Agreement, Art.

        2.3 (collection agency must “Furnish all necessary professional, managerial, technical,

        and administrative personnel necessary for the timely prosecution of the Collection

        Services to Affiliates’ satisfaction.”).

                 c.     Defendant requires each collector to provide weekly progress and

        remittance reports for all placed collection accounts. Ex. 2, Scope of Work, § 11.

                 d.     No debt collector may settle any placed collection account without

        Defendant’s approval: “Agency shall obtain the prior written approval of Company for

        the settlement of any account regardless of amount due (including interest and costs).”

        Ex. 2, Collection Agreement, Art. 2.10.

                 e.     Defendant may recall any placed collection account in its “sole

        discretion.” Ex. 2, Scope of Work, § 3.0, § 18.1.

                 f.     No debt collector may pursue any legal proceedings against a placed

        collection account, without “first obtaining the written approval of the Company.” Ex.

        2, Collection Agreement, Art. 2.12.

                 g.     Defendant has the right to demand an “Inspection” of any debt collector

        “to inspect the performance of the Collection Services” unless the collector can

        demonstrate to National Grid that “the Collection Services are in compliance with the


                                                   11
Case 2:19-cv-01916-JS-GRB Document 1 Filed 04/03/19 Page 12 of 24 PageID #: 12



        Collection Agreement.” Ex. 2, Collection Agreement, Art. 7.2.

                h.      Defendant requires the debt collectors to obtain, at their own cost, a

        collection bond. Ex. 2, Collection Agreement, Art. 8.

                i.      Defendant requires the debt collectors to obtain, at their own cost,

        liability insurance. Ex. 2, Collection Agreement, Art. 12.

                j.      Any debt collector retained by Defendant can “be terminated by

        Company in their sole and exclusive discretion, with or without reason or cause.” Ex. 2,

        Collection Agreement, Art. 15.1.

        44.     Further, Defendant controls how its debt collectors perform its collection

 services, mandating that debt collectors “skip trace” customers’ telephone numbers and that its

 debt collectors make telephone calls:

         Collection Agency shall be responsible for the following tasks and activities in
         connection with assigned bad debt accounts and collection activity by tier as set
         forth below:

                • Primary Agency-phone and noticing campaign, skip trace
                • Secondary Agency-phone and noticing campaign, periodic skip tracing
                throughout the program, review for litigation, credit reporting
                • Tertiary Agency-phone and noticing campaign, periodic skip tracing
                throughout the program, review for litigation, credit reporting

 Ex. 2, Scope of Work, § 6.0. These requirements apply regardless of whether the alleged debt is

 associated with a New York, Massachusetts, or Rhode Island utility.

        45.     In addition to retaining its debt collectors as express and implied agents,

 Defendant vests its debt collectors with apparent authority. It does so by permitting its debt

 collectors to represent to consumers in letters and during telephone calls that the debt collectors

 are authorized to act on Defendant’s behalf.

        46.     Defendant ratified its agent debt collectors’ actions by knowingly accepting the


                                                  12
Case 2:19-cv-01916-JS-GRB Document 1 Filed 04/03/19 Page 13 of 24 PageID #: 13



 benefits of their conduct (i.e., by accepting and retaining monies collected by their debt

 collectors from Class members). The transfer of funds collected by the debt collectors on

 Defendant’s behalf is mandated by the form Collection Agency Account Collection Agreement:

 “Agency shall, on the first work day of each week, remit to Affiliates by Agency check all

 monies received during the previous week, less any Rate Commissions due and owing to

 Agency in accordance with Article 4, ‘Compensation’ and Appendix A Scope of Work Sections

 11.6 and 12.0.” Ex. 2, Collection Agreement, Art. 6.2.

 TELEPHONE CALLS TO PLAINTIFF MACKENZIE’S CELLULAR TELEPHONES

        47.     Plaintiff MacKenzie received natural gas and electricity from Defendant’s

 affiliates, Massachusetts Electric Company and Boston Gas Company, between 2015 and 2017.

 These services were for an account tied to her residence in Salem, Massachusetts. Plaintiff

 MacKenzie terminated this account when she moved to Quincy, Massachusetts in January 2018.

        48.     In 2018, Defendant’s debt collector Stevens Business Service, Inc. (“Stevens”),

 while acting as Defendant ServCo’s agent, began calling Plaintiff MacKenzie on her cell phone

 about an alleged debt in connection with the account for her Salem address. Plaintiff

 MacKenzie found these unwanted calls, which she recalls occurred at least as often as weekly at

 one point in 2018, annoying and harassing. She does not recall consenting to receive automated

 phone calls from Defendant or any debt collectors. Plaintiff told Stevens to stop calling

 multiple times, but the unwanted calls from Stevens to Plaintiff MacKenzie’s cell phone have

 continued despite these requests. For example:

                a.      After previously telling Stevens to stop calling her, the debt collector

        called her cell phone again from the phone number (978) 275-9950 on February 6, 2019.

        During that call, Plaintiff MacKenzie again told Stevens to stop calling, and that she had


                                                  13
Case 2:19-cv-01916-JS-GRB Document 1 Filed 04/03/19 Page 14 of 24 PageID #: 14



        previously told them to stop calling.

                b.         On February 15, 2019, Plaintiff MacKenzie’s counsel informed

        Defendant’s counsel that she intended to file a lawsuit against Defendant under the

        TCPA, which again made clear that Plaintiff MacKenzie did not consent to receive

        automated calls from Defendant or its debt collectors. Plaintiff MacKenzie’s counsel

        provided Defendant’s counsel with her name, her cell phone number, her account

        number, and her prior service address, which was more than enough information for

        Defendant to recall Plaintiff MacKenzie’s account from Stevens to stop the repeated

        unwanted phone calls to Plaintiff MacKenzie’s cell phone, or to tell Stevens not to call

        Plaintiff MacKenzie.

                c.         On March 22, 2019, Stevens again called Plaintiff MacKenzie’s cell

        phone from the phone number (978) 275-9950. Plaintiff MacKenzie again told Stevens

        to stop calling.

        49.     Upon information and belief, all the calls made by Stevens involved the use of an

 ATDS under the TCPA. Stevens admits on its website that it uses “state of the art

 computerization” and “dialer technology” and that “[w]e employ the latest dialer technology to

 assist our collection staff in finding a good time to reach each customer.” Stevens also admits

 on its website that “[a]ny accounts without good phone numbers or good addresses are

 immediately transferred to our skip tracing department. . . . Once a good phone number is

 established, the account is sent back to collections for follow-up.” Ms. MacKenzie also recalls

 that when she would answer calls from Stevens, she would answer “hello” and then hear a

 pause followed by a clicking noise before an agent would speak to her. This is a hallmark of an

 automated dialing system that automatically dials phone numbers and routes calls to live agents


                                                   14
Case 2:19-cv-01916-JS-GRB Document 1 Filed 04/03/19 Page 15 of 24 PageID #: 15



 only after a live human call recipient is detected by the system.

        50.     The complete business records in the possession of Defendant and its agents will

 confirm the full extent of Defendant’s and Stevens’ automated calls to Plaintiff MacKenzie’s

 cell phone.

                                CLASS ACTION ALLEGATIONS

        51.     Plaintiff individually brings this action pursuant to Federal Rules of Civil

 Procedure 23(a), 23(b)(2) and 23(b)(3) on her own behalf and on behalf of the following

 Classes defined as follows:

          1. National Grid Direct-Dialed Class: All persons in the United States who

          from March 9, 2011 to the present (the “Class Period”) (1) received non-

          emergency calls from Defendant; (2) made through the use of any automatic

          telephone dialing system or using an artificial or prerecorded voice; (3) on a

          cellular telephone number; (4) when the person called did not provide prior

          express consent for such calls during the transaction that resulted in the debt

          owed.

          2. National Grid Agent-Dialed Class: All persons in the United States and its

          territories who from March 9, 2011 to the present (the “Class Period”) (1)

          received non-emergency calls from any agent retained by Defendant (including

          debt collectors); (2) made through the use of any automatic telephone dialing

          system or using an artificial or prerecorded voice; (3) on a cellular telephone

          number; (4) when the person called did not provide prior express consent for

          such calls during the transaction that resulted in the debt owed.




                                                 15
Case 2:19-cv-01916-JS-GRB Document 1 Filed 04/03/19 Page 16 of 24 PageID #: 16



 Excluded from the Classes are Defendant and its parent(s), subsidiary(ies), officers, directors,

 employees, partners and co-venturers. Also excluded are all employees, officers and directors

 of the debt collectors retained by Defendant. Also excluded are any federal, state, or local

 governmental entities, any judicial officer presiding over this action and the members of his/her

 immediate family and judicial staff, and any juror assigned to this action.

         52.     The Classes satisfy the FED. R. CIV. P. 23 numerosity, commonality, typicality,

 adequacy, predominance, superiority and ascertainability requirements.

         53.     Plaintiff does not know the exact size or identities of the members of the

 proposed Classes, since such information is in the exclusive control of Defendant and its debt

 collectors. However, based on Defendant’s admission that it made over 25 million outbound

 collections calls in 2017 alone, Plaintiff reasonably believes that the Classes encompass at

 minimum many thousands of consumers.

         54.     Plaintiff and all members of the Classes have been harmed by the unlawful acts

 of Defendant, which violated their privacy and subjected them to annoying and harassing calls

 that constitute a nuisance. The calls made by Defendant and/or its agents were an annoyance,

 waste of time, depletion of Plaintiff’s cellular phone battery, and an intrusion on her cellular

 telephone that occupied it from receiving legitimate communications.

         55.     The joinder of all members of the Classes is impracticable due to the size and

 relatively modest value of each individual claim. The disposition of the claims in a class action

 will provide substantial benefit to the parties and the Court in avoiding a multiplicity of

 identical suits. The identities of the Class members can be readily ascertained from Defendant’s

 and its debt collectors’ call records.

         56.     There are well-defined, nearly identical, questions of law and fact affecting all


                                                  16
Case 2:19-cv-01916-JS-GRB Document 1 Filed 04/03/19 Page 17 of 24 PageID #: 17



 parties. Common question of law and fact raised in this action concerning the Classes’ claims

 include the following:

         (a)    Whether the non-emergency calls made to Plaintiff, and members of the Classes’

                cellular telephone numbers used an automatic telephone dialing system and/or an

                artificial or prerecorded voice;

         (b)    Whether such calls were made by or on behalf of Defendant;

         (c)    Whether Defendant retained agents to call Class members;

         (d)    Whether Defendant provided express, implied or apparent authority to third

                parties to call Class members’ cellular telephones;

         (e)    Whether Defendant ratified the acts of third parties retained by Defendant to call

                Class members’ cellular telephones;

         (f)    Whether Defendant violated the TCPA;

         (g)    Whether Defendant is vicariously and jointly liable for TCPA violations made by

                Defendant’s agents;

         (h)    Whether Plaintiff and the Classes are entitled to damages, declaratory relief

                and/or injunctive relief as a result of Defendant’s violations of the TCPA; and

         (i)    Whether Defendant’s conduct was knowing or willful.

        57.     As people who received numerous and repeated telephone calls using an

 automatic telephone dialing system or an artificial or prerecorded voice, without their prior

 express consent within the meaning of the TCPA, Plaintiff asserts claims that are typical of each

 member of the Classes.

        58.     Plaintiff will fairly and adequately protect the interests of the Classes. Plaintiff

 has retained able counsel with extensive experience in prosecuting class action claims involving


                                                   17
Case 2:19-cv-01916-JS-GRB Document 1 Filed 04/03/19 Page 18 of 24 PageID #: 18



 violations of federal and state consumer protection statutes, including claims under the TCPA.

 Plaintiff’s interests are coincident with, and not antagonistic to, the interests of the Classes.

         59.     The questions of law and fact common to the members of the Classes

 predominate over any questions affecting only individual Class members, including legal and

 factual issues relating to liability and damages.

         60.     The prosecution of separate actions by individual members of the Classes would

 create a risk of inconsistent or varying adjudications with respect to individual Class members,

 which would establish incompatible standards of conduct for Defendant.

         61.     A class action is superior to other available methods for the fair and efficient

 adjudication of this controversy. Class wide relief is essential to compel Defendant to comply

 with the TCPA. Since the damages, or statutory damages, suffered by individual members of

 the Classes may be relatively small, the expense and burden of individual litigation make it

 impossible for the members of the Class individually to redress the wrongs done to them. The

 Classes are readily definable, and prosecution of this action as a class action will eliminate the

 possibility of repetitious litigation. Plaintiff will encounter no difficulty in managing this action

 as a class action.

         62.     Defendant has acted and refused to act, as alleged herein, on grounds generally

 applicable to the Classes, thereby making appropriate final injunctive relief to the Classes.

 Moreover, on information and belief, Plaintiff alleges that the TCPA violations complained of

 herein are substantially likely to continue in the future if an injunction is not entered.




                                                     18
Case 2:19-cv-01916-JS-GRB Document 1 Filed 04/03/19 Page 19 of 24 PageID #: 19



                                  FIRST CAUSE OF ACTION

                      VIOLATION OF TELEPHONE Consumer PROTECTION ACT

                 (PLAINTIFF AND THE NATIONAL GRID DIRECT-DIALED CLASS)

        63.     Plaintiff restates, realleges, and incorporates by reference the foregoing

 paragraphs.

        64.     Plaintiff and the members of the National Grid Direct-Dialed Class are “persons”

 under the TCPA.

         65.    Section 227(b)(1)(A) of the TCPA makes it unlawful for:

        [A]ny person within the United States, or any person outside the United States if
        the recipient is within the United States (A) to make any call (other than a call
        made for emergency purposes or made with the prior express consent of the called
        party) using any automatic telephone dialing system or an artificial or prerecorded
        voice ... (iii) to any telephone number assigned to a paging service, cellular
        telephone service, specialized mobile radio service, or other radio common carrier
        service, or any service for which the called party is charged for the call;

 47 U.S.C. §227(b)(1)(A).

        66.     The foregoing acts and omissions of Defendant with respect to Plaintiff and the

 National Grid Direct-Dialed Class violated the TCPA, including but not limited to Section

 227(b)(1)(A)(iii).

        67.     Each call to Plaintiff’s and the National Grid Direct-Dialed Class members’

 cellular telephone numbers using an “automatic telephone dialing system” or employing a

 “prerecorded or artificial voice”, within the meaning of 47 U.S.C. § 227(b)(1)(A), and without

 their “prior express consent” violated TCPA Section 227(b)(1)(A)(iii).

        68.     Defendant made or caused to be made the telephone calls to Plaintiff and

 members of the National Grid Direct-Dialed Class using equipment that had the capacity to

 store or produce telephone numbers to be called using a random or sequential number generator,


                                                 19
Case 2:19-cv-01916-JS-GRB Document 1 Filed 04/03/19 Page 20 of 24 PageID #: 20



 and/or receive and store lists of phone numbers, and to dial such numbers.

        69.        Defendant likely directly called Plaintiff’s cellular telephone number with

 automated dialers before it referred her account to debt collectors. Discovery will confirm the

 full extent of Defendant’s direct calls to Plaintiff’s cell phone.

        70.        Plaintiff and the National Grid Direct-Dialed Class are entitled to pursue claims

 against Defendant during the Class Periods for an injunction, pursuant to 47 U.S.C.

 §227(b)(3)(A), to enjoin Defendant’s violations of TCPA Section 227(b)(1)(A)(iii). Plaintiff

 and the National Grid Direct-Dialed Class seek to enjoin Defendant’s violations of the TCPA.

        71.        Plaintiff and the National Grid Direct-Dialed Class are entitled to an award of

 statutory damages of $500.00 for each call in violation of Section 227(b)(1)(A)(iii), pursuant to

 47 U.S.C. §227(b)(3)(B).

        72.        Defendant’s violations of TCPA Section 227(b)(1)(A)(iii) were willful and/or

 knowing. As a result, Plaintiff and the National Grid Direct-Dialed Class are entitled to treble

 damages of up to $1,500.00 for each call in violation of the statute, pursuant to 47 U.S.C.

 §227(b)(3).

        73.        Plaintiff and the National Grid Direct-Dialed Class are also entitled to an award

 of attorneys’ fees and costs on an equitable basis to be paid through a “common fund,” or

 similar theory.

                                   SECOND CAUSE OF ACTION

                      VIOLATIONS OF TELEPHONE Consumer PROTECTION ACT

                    (PLAINTIFF AND THE NATIONAL GRID AGENT-DIALED CLASS)

        74.        Plaintiff restates, realleges, and incorporates by reference the foregoing

 paragraphs.


                                                    20
Case 2:19-cv-01916-JS-GRB Document 1 Filed 04/03/19 Page 21 of 24 PageID #: 21



        75.     Plaintiff and the members of the National Grid Agent-Dialed Class are “persons”

 under the TCPA.

        76.     Section 227(b)(1)(A) of the TCPA makes it unlawful for:

        [A]ny person within the United States, or any person outside the United States if
        the recipient is within the United States (A) to make any call (other than a call
        made for emergency purposes or made with the prior express consent of the called
        party) using any automatic telephone dialing system or an artificial or prerecorded
        voice ... (iii) to any telephone number assigned to a paging service, cellular
        telephone service, specialized mobile radio service, or other radio common carrier
        service, or any service for which the called party is charged for the call[.]

 47 U.S.C. §227(b)(1)(A).

        77.     Defendant is vicariously and jointly liability for the violations of TCPA Section

 227(b)(1)(A) made by its agents, including debt collectors and third-parties retained and/or

 supervised by Defendant to call Class members’ cellular telephones.

        78.     Defendant acted in concert with its agent debt collectors and other retained-third

 parties to jointly violate the TCPA Section 227(b)(1)(A).

        79.     Defendant provided actual authority to its agent debt collectors and other

 retained-third parties in form of express and implied acts and authorizations sufficient to form a

 principal and agent relationship.

        80.     Defendant exercised control over the acts and practices of its agent debt

 collectors and other third parties retained to call Class members’ cellular telephone numbers by

 the use of contracts providing Defendant with control powers, including in Collection Agency

 Account Collection Agreements and Scope of Work appendices prepared by Defendant.

        81.     By reason of the Collection Agency Account Collection Agreements and Scope of

 Work appendices and Defendant’s role as the administrator of its affiliates’ contracts, Defendant

 acquired and used the power to provide interim instructions to its debt collector agents.


                                                 21
Case 2:19-cv-01916-JS-GRB Document 1 Filed 04/03/19 Page 22 of 24 PageID #: 22



 Defendant obtained substantially similar powers in contracts between and among them and

 other third-parties retained to make calls to Class members on behalf of Defendant.

        82.      Defendant ratified the acts of its agent debt collectors and other retained-third

 parties retained to call Class members’ cellular telephone numbers.

        83.      The foregoing acts and omissions of Defendant with respect to Plaintiff and the

 National Grid Agent-Dialed Class violated the TCPA, including but not limited to Section

 227(b)(1)(A).

        84.      Each call by debt collectors or other retained-third parties serving as Defendant’s

 agents to Plaintiff’s and the National Grid Agent-Dialed Class members’ cellular telephone

 numbers using an “automatic telephone dialing system” or employing a “prerecorded or

 artificial voice,” within the meaning of 47 U.S.C. § 227(b)(1)(A), and without their “prior

 express consent” violated TCPA Section 227(b)(1)(A)(iii).

        85.      Defendant made or caused to be made the telephone calls to Plaintiff and

 members of the National Grid Agent-Dialed Class using equipment that had the capacity to

 store or produce telephone numbers to be called using a random or sequential number generator,

 and/or receive and store lists of phone numbers, and to dial such numbers.

        86.      With respect to Plaintiff, debt collector Stevens called her cell phone, while

 serving as Defendant’s agent, using an automated telephone dialing system, as alleged in

 paragraphs 47–50 above.

        87.      Plaintiff and the National Grid Agent-Dialed Class are entitled to an award of

 statutory damages of $500.00 for each call made by Defendant’s agents in violation of Section

 227(b)(1)(A)(iii), pursuant to 47 U.S.C. §227(b)(3)(B).

        88.      Defendant’s and its agents’ violations of TCPA Section 227(b)(1)(A)(iii) were


                                                  22
Case 2:19-cv-01916-JS-GRB Document 1 Filed 04/03/19 Page 23 of 24 PageID #: 23



 willful and/or knowing. As a result, Plaintiff and the National Grid Debt Collector-Dialed Class

 are entitled to treble damages of up to $1,500.00 for each call in violation of the statute,

 pursuant to 47 U.S.C. §227(b)(3).

         89.       Plaintiff and the National Grid Agent-Dialed Class are also entitled to an award

 of attorneys’ fees and costs on an equitable basis to be paid through a “common fund,” or

 similar theory.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, on behalf of herself and all others similarly situated, pray for

 judgment against Defendant, individually, and jointly and severally, as follows:

         A.        An order certifying this case as a class action under FED. R. CIV. P. 23(a), (b)(2)

 and (b)(3), establishing any appropriate Classes the Court deems appropriate, and appointing

 Plaintiff and her counsel to represent the Classes;

         B.        An order declaring Defendant’s acts and practices constitute violations of the

 TCPA;

         C.        An order declaring Defendant’s agents acts and practices constitute violations of

 the TCPA, resulting in the vicarious and joint liability of Defendant;

         D.        Statutory damages pursuant to the TCPA of $500.00 for each call that violated

 the TCPA, and up to $1,500.00 for each of Defendant’s or its agents’ willful and/or knowing

 violations of the TCPA, as provided by statute;

         E.        A permanent injunction to enjoin Defendant’s and its agents’ violations of the

 TCPA; and

         F.        Reasonable attorneys’ fees and costs of this action, statutory pre-judgment

 interest, and such other relief as this Court may deem just and proper.


                                                    23
Case 2:19-cv-01916-JS-GRB Document 1 Filed 04/03/19 Page 24 of 24 PageID #: 24



                                DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury to the extent authorized by law.

 DATED: April 3, 2019                        Respectfully submitted,



                                             /s/ Jonathan D. Selbin_______________
                                             LIEFF, CABRASER, HEIMANN
                                             & BERNSTEIN, LLP
                                            Jonathan D. Selbin
                                            Douglas I. Cuthbertson
                                            John T. Nicolaou
                                            Avery S. Halfon
                                            250 Hudson Street, 8th Floor
                                            New York, NY 10013-1413
                                            Tel. (212) 355-9500
                                            Email: jselbin@lchb.com
                                            Email: dcuthbertson@lchb.com
                                            Email: jnicolaou@lchb.com
                                            Email: ahalfon@lchb.com

                                            TUSA P.C.

                                            Joseph S. Tusa
                                            P.O. Box 566
                                            Southold, NY 11971
                                            Tel. (631) 407-5100

                                            – and –

                                            150 Motor Parkway, Ste. 401
                                            Hauppauge, NY 11788
                                            Tel. (631) 407-5100
                                            Email: joseph.tusapc@gmail.com


                                             Attorneys for Plaintiff
                                             and proposed Class Counsel




                                               24
